Citation Nr: 0100889	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-13 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) death 
benefits as surviving spouse of veteran.


REPRESENTATION

Appellant represented by:	Kenneth D. Robin, Attorney


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to May 1967, 
and from October 1967 to December 1970.  He died in December 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 administrative 
decision of the VA Regional Office (RO) in Oakland, 
California, which denied the appellant's claims for 
dependency and indemnity compensation (DIC), death pension, 
and accrued benefits.

Although the appellant had requested a personal hearing, she 
canceled the hearing in November 1999 and did not request 
that it be rescheduled.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in October 
1967; they were divorced in March 1996.

2.  The veteran died in December 1997.

3.  The appellant filed a claim for entitlement to VA death 
benefits as the surviving spouse of the veteran in April 
1998.


CONCLUSION OF LAW

The veteran and the appellant were not married at the time of 
the veteran's death, and the appellant is not entitled to 
recognition as surviving spouse of the veteran for purposes 
of VA death benefits.  38 U.S.C.A. § 101(3) (West 1991); 38 
C.F.R. §§ 3.1(j), 3.50, 3.206 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has indicated that she is entitled to VA death 
benefits because she and the veteran were legally married 
when he filed his original claim.  She has acknowledged that 
at the time of the veteran's death, they were divorced.

I.  Factual Background

The evidence shows that the veteran and the appellant were 
married in October 1967.  During their marriage, the veteran 
was awarded service connection for post-traumatic stress 
disorder (PTSD) and received VA benefits for that disability.  

The veteran and the appellant were divorced in March 1996.  
The appellant does not contend and the evidence does not show 
that the divorce was not legally binding.

In a rating decision dated in June 1996, the veteran was 
granted a 100 percent schedular rating for the service-
connected PTSD, effective from November 25, 1994.  The 
veteran filed an appeal of the effective date of the 100 
percent rating.  In December 1997, during the pendency of the 
appeal, the veteran died.  The cause of death was multiple 
drug intoxication.  According to an amendment to the 
certificate of death, a Deputy Coroner indicated that the 
veteran's manner of death was an accident.  The veteran's 
pending appeal does not survive his death.  See Landicho v. 
Brown, 7 Vet. App. 42, 47 (1994) (a veteran's disability 
compensation claim does not survive his or her death).


In January 1998, the appellant filed a claim for burial 
benefits.  In a letter dated in October 1998, the RO informed 
the appellant that it had denied her claim for payment of 
nonservice-connected burial allowance because the evidence 
showed that someone other than the appellant paid those 
expenses.  The appellant did not appeal that decision and the 
issue is not currently before the Board.

In April 1998, the appellant filed a claim for DIC, death 
pension, and accrued benefits.  In letters dated in December 
1998, the RO informed the appellant and her attorney that her 
claims for DIC, death pension and accrued benefits were 
denied because she did not qualify as a surviving spouse for 
VA purposes since she and the veteran were divorced at the 
time of his death.  In January 1999, the RO received a notice 
of disagreement with that decision.  A Statement of the Case 
was issued in June 1999.  In July 1999, the appellant filed a 
VA Form 9 and timely completed an appeal.

In an October 1999 Supplemental Statement of the Case, the RO 
informed the appellant that there were no accrued benefits 
payable.  It does not appear from the evidence before the 
Board that the appellant has appealed that decision.

II.  Analysis

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the appellant is required in order to comply 
with the duty to assist mandated by statute.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5103, 5103A).  

Under the applicable criteria, improved death pension is a 
benefit payable to a veteran's surviving spouse or child 
because of the veteran's nonservice-connected death.  38 
U.S.C.A. § 1541(a) (West 1991); 38 C.F.R. § 3.3(b)(4).  DIC 
is a payment made by the VA to a surviving spouse, child or 
parent because of a service-connected death occurring after 
December 31, 1956.  38 U.S.C.A. § 101(14); 38 C.F.R. § 
3.5(a)(1).

Except as provided in 38 C.F.R. § 3.52 (2000), a "surviving 
spouse" means a person of the opposite sex whose marriage to 
the veteran meets the requirements of 38 C.F.R. § 3.1(j) and 
who was the spouse of the veteran at the time of the 
veteran's death and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in 
38 C.F.R. § 3.55 (2000), has not remarried or has not since 
the death of the veteran and after September 19, 1962, lived 
with another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 C.F.R. § 3.50.

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued.  38 U.S.C.A. § 103(c) (West 1991); 38 C.F.R. § 
3.1(j).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary 

separations which ordinarily occur, including those caused 
for the time being through fault of either party, will not 
break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2000).

The record shows that the appellant and the veteran were 
married in 1967 and divorced in 1996.  Accordingly, at the 
time of the veteran's death in 1997, the appellant and the 
veteran were divorced and she was not the surviving spouse.  
The term "surviving spouse" means a person of the opposite 
sex who was the spouse of a veteran at the time of the 
veteran's death (and meets the requirements of 38 C.F.R. § 
3.1(j)), and who lived with the veteran continuously from the 
date of marriage to the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse).  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  The 
applicable laws and regulations clearly require that the 
parties be lawfully married at the time of a veteran's death 
for the appellant to be considered a surviving spouse.  
Accordingly, since the appellant dos not meet the definition 
of a surviving spouse under the provisions of 38 C.F.R. § 
3.50, the claim must be denied.

The validity of a divorce decree, regular on its face, will 
be questioned by the VA only when such validity is put in 
issue by a party thereto or a person whose interest in a 
claim for VA benefits would be affected thereby.  38 C.F.R. 
§ 3.206.  The appellant has acknowledged that she and the 
veteran were divorced at the time of his death and she has 
not alleged that the divorce was not valid.

In view of the foregoing, the Board concludes that the 
appellant has failed to submit credible and persuasive 
evidence demonstrating that she is the surviving spouse of 
the veteran.  As such, the claim for entitlement to VA 
recognition as the surviving spouse of the veteran is denied.  
38 U.S.C.A. §§ 101(3); 38 C.F.R. § 3.50.


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefits sought on 
appeal are denied.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

